Exhibit 10.1

Execution Version

Alcoa Inc.

390 Park Avenue

New York, New York 10022

February 1, 2016

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, New York 10019

Gentlemen:

This letter agreement (this “Agreement”) constitutes the agreement between Alcoa
Inc., a Pennsylvania corporation (the “Company”), Elliott Associates, L.P., a
Delaware limited partnership (“Elliott Associates”), Elliott International,
L.P., a Cayman Islands limited partnership (“Elliott International”), and
Elliott International Capital Advisors Inc., a Delaware corporation (“EICA” and
collectively with Elliott Associates and Elliott International, “Elliott”; each
of Elliott Associates, Elliott International and EICA is an “Elliott Party”),
with respect to the matters set forth below. Each of the Company and the Elliott
Parties is referred to herein as a “Party” and, collectively, as the “Parties.”

 

  1. Director Appointments. Effective February 5, 2016, the Board of Directors
of the Company (the “Board”) shall increase the size of the Board to fifteen
(15) directors and shall appoint each of Ulrich (Rick) Schmidt, Sean O. Mahoney
and John C. Plant (each, an “Elliott Nominee”) to fill the vacancies so created,
with John C. Plant to be appointed to the class of directors whose terms expire
at the annual shareholders meeting in 2018, Ulrich (Rick) Schmidt to be
appointed to the class of directors whose terms expire at the annual
shareholders meeting in 2017 and Sean O. Mahoney to be appointed to the class of
directors whose terms expire at the annual shareholders meeting in 2016 (the
“2016 Annual Meeting”). Subject to paragraph 4, the Company shall include Sean
O. Mahoney on its slate of nominees for election of directors at the 2016 Annual
Meeting. The Board shall recommend (and shall not change such recommendation in
a manner adverse to the Elliott Nominee unless required to do so by the Board’s
fiduciary duties) that the Company’s shareholders vote in favor of the Board’s
entire slate (including the Elliott Nominee) at the 2016 Annual Meeting and the
Company shall use its reasonable best efforts to cause the election of the
Elliott Nominee to the Company’s Board at the 2016 Annual Meeting (including
soliciting proxies for the election of such Elliott Nominee) and otherwise
supporting such Elliott Nominee for election in a manner no less rigorous and
favorable than the manner in which the Company supports its other nominees. The
Board shall not increase the size of the Board above fifteen (15) directors at
any time prior to the Expiration Date.



--------------------------------------------------------------------------------

  2. Replacement Elliott Nominees. In the event that any Elliott Nominee is
unable or unwilling to serve as a director of the Company (other than on account
of failure to be elected or reelected) prior to the Expiration Date, the Company
agrees that Elliott can select a replacement candidate (a) who qualifies as
“independent” under the applicable rules and regulations of the Securities and
Exchange Commission (the “SEC”) and the New York Stock Exchange (the “NYSE”),
and whose service as a director of the Company complies with applicable
requirements of the Clayton Antitrust Act of 1914 and other applicable
competition laws and regulations, and (b) who is reasonably acceptable to the
Governance and Nominating Committee of the Board as a replacement candidate. Any
replacement Elliott Nominee shall not be an employee, director, general partner,
manager or other agent of any Elliott Party or any Affiliate of any Elliott
Party and shall not have any agreement, arrangement or understanding, written or
oral, with any Elliott Party or any Affiliate thereof regarding such replacement
Elliott Nominee’s service on the Board. The Company shall appoint such
replacement candidate who meets the foregoing criteria to replace the Elliott
Nominee who is unable or unwilling to serve, with such replacement Elliott
Nominee to be appointed to the Board to serve the unexpired term, if any, of the
departed Elliott Nominee and such replacement shall be considered an Elliott
Nominee for all purposes of this Agreement; provided, however, that Elliott’s
right to select a qualified replacement candidate, and the Company’s obligation
to appoint such candidate to the Board, shall terminate prior to the Expiration
Date at such time as the Elliott Parties and their controlling or controlled
Affiliates’ aggregate beneficial ownership decreases to less than 3.0% of the
Company’s outstanding common stock as a result of dispositions by the Elliott
Parties.

 

  3. Board Committee Membership. The Company agrees to appoint at least one
Elliott Nominee to serve on each committee of the Board, including any committee
that may be formed after the date hereof, subject only to the satisfaction of
any qualifications for such service required under the applicable rules and
regulations of the SEC and the NYSE. If the Board decides to form a Board
committee the principal purpose of which is to oversee, evaluate, review or make
recommendations with respect to any potential separation of the Company’s
businesses (the “Separation”), the Board shall afford two of the Elliott
Nominees the opportunity to be appointed to such committee.

 

  4. Nominee Information. As a condition to the Company’s obligation to nominate
Sean O. Mahoney for re-election at the 2016 Annual Meeting, Mr. Mahoney shall
provide any information required to be disclosed in a proxy statement or other
filing under applicable law, stock exchange rules or listing standards, and
information in connection with assessing eligibility, independence and other
criteria applicable to directors or satisfying compliance and legal obligations,
and shall consent to appropriate background checks comparable to those undergone
by other non-management directors.

 

  5.

Company Policies. The Parties acknowledge that each of the Elliott Nominees,
upon appointment or election to the Board, will be governed by the same

 

-2-



--------------------------------------------------------------------------------

  protections and obligations regarding confidentiality, conflicts of interest,
fiduciary duties, trading and disclosure policies and other governance policies
(collectively, “Company Policies”), and shall be required to preserve the
confidentiality of Company business and information, including discussions or
matters considered in meetings of the Board or Board committees, and shall have
the same rights and benefits, including with respect to insurance,
indemnification, exculpation, compensation and fees, as are applicable to all
independent directors of the Company.

 

  6. Value-Add Board. In connection with, and subject to the completion of, the
Separation, each of the Elliott Nominees shall be appointed to the board of
directors of each of the post-Separation entities that includes any of the
Company’s Engineered Products and Solutions, Transportation and Construction
Solutions, or Global Rolled Products segments (it being understood that, if the
Separation results in two separate companies, one consisting of the Company’s
Engineered Products and Solutions, Transportation and Construction Solutions,
and Global Rolled Products segments (the “ValueAdd Business”) and the other
consisting of the Company’s Alumina and Primary Metals segments, the Elliott
Nominees shall only be appointed to the board of directors of the ValueAdd
Business); provided, however, that such appointment obligation shall cease to
apply with respect to any Elliott Nominee who has ceased to be a director on the
Board prior to completion of the Separation.

 

  7. Voting of Elliott Shares. At the 2016 Annual Meeting (and any adjournments
or postponements thereof), the Elliott Parties will cause to be present for
quorum purposes all Company common stock that the Elliott Parties have the right
to vote as of the record date for the 2016 Annual Meeting, and vote or cause to
be voted all such common stock (a) in favor of the election of directors
nominated by the Board, and (b) in accordance with the Board’s recommendation on
any proposal other than with respect to an Extraordinary Transaction.

 

  8. Standstill. From the date of this Agreement until the Expiration Date or
until such earlier time as the restrictions in this paragraph 8 terminate as
provided herein (such period, the “Restricted Period”), the Elliott Parties
shall not, and shall cause their respective Affiliates and their respective
principals, directors, general partners, officers, employees, and agents and
representatives acting on their behalf (collectively, the “Restricted Persons”)
not to, directly or indirectly, absent prior express written invitation or
authorization by the Board:

 

  (a) engage in any “solicitation” (as such term is used in the proxy rules of
the SEC, but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv))
of proxies or consents with respect to the election or removal of directors or
any other matter or proposal or become a “participant” (as such term is used in
the proxy rules of the SEC) in any such solicitation of proxies or consents;

 

-3-



--------------------------------------------------------------------------------

  (b) knowingly encourage, advise or influence any other Person or knowingly
assist any Person in so encouraging, advising or influencing any Person with
respect to the giving or withholding of any proxy, consent or other authority to
vote or in conducting any type of referendum (other than such encouragement,
advice or influence that is consistent with the Company management’s
recommendation in connection with such matter);

 

  (c) form, join or participate in any way in any “group” as defined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), with respect to any Voting Securities, other than solely with other
Affiliates of the Elliott Parties with respect to Voting Securities now or
hereafter owned by them;

 

  (d) acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any third party in the acquisition of, any Voting Securities or assets of
the Company, or rights or options to acquire any Voting Securities or assets of
the Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in each case if such
acquisition or transaction would result in the Elliott Parties, together with
their controlling or controlled Affiliates, having beneficial ownership of 10%
or more of the Company common stock or economic exposure to 15% or more of the
Company common stock;

 

  (e) sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying common stock of the Company held by the Elliott
Parties;

 

  (f) make or in any way participate, directly or indirectly, in any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or similar transaction involving the
Company or its subsidiaries or its or their securities or assets (it being
understood that the foregoing shall not restrict the Elliott Parties from
tendering shares, receiving payment for shares or otherwise participating in any
such transaction on the same basis as other shareholders of the Company, or from
participating in any such transaction that has been approved by the Board); or
make, directly or indirectly, any proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
a public announcement regarding any such transaction;

 

  (g) enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates of the Elliott Parties, with respect to Voting
Securities now or hereafter owned by them;

 

-4-



--------------------------------------------------------------------------------

  (h) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as specifically
permitted in paragraph 2, (ii) seek, alone or in concert with others, the
removal of any member of the Board or (iii) conduct a referendum of
shareholders;

 

  (i) make or be the proponent of any shareholder proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise) for consideration by the Company’s
shareholders;

 

  (j) make any request for stock list materials or other books and records of
the Company under Section 1508 of the Pennsylvania Business Corporation Law or
other statutory or regulatory provisions providing for shareholder access to
books and records;

 

  (k) make any proposal or statement with respect to (i) any change in the
number or term of directors or the filling of any vacancies on the Board,
(ii) any material change in the capitalization or dividend policy of the
Company, (iii) the Separation and any other material change in the Company’s
management, governance or corporate structure, (iv) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (v) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

 

  (l) institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph 8; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement,
(ii) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against a Restricted Person, (iii) bringing bona fide
commercial disputes that do not relate to the subject matter of this Agreement
or the topics covered in the correspondence between the Company and the
Restricted Persons prior to the date hereof, or (iv) exercising statutory
appraisal rights; provided, further, that the foregoing shall also not prevent
the Restricted Persons from responding to or complying with a validly issued
legal process;

 

  (m) enter into any negotiations, agreements or understandings with any third
party to take any action that the Elliott Parties are prohibited from taking
pursuant to this paragraph 8; or

 

-5-



--------------------------------------------------------------------------------

  (n) make any request or submit any proposal to amend or waive the terms of
this Agreement, in each case which would reasonably be expected to result in a
public announcement of such request or proposal;

provided, that the restrictions in this paragraph 8 shall terminate
automatically upon the earliest of (i) upon five (5) business days’ prior
written notice delivered by Elliott to the Company following a material breach
of this Agreement by the Company (including, without limitation, a failure to
appoint the Elliott Nominees in accordance with paragraph 1) if such breach has
not been cured within such notice period, provided that the Elliott Parties are
not then in material breach of this Agreement, (ii) the announcement by the
Company of a definitive agreement with respect to any transaction that would
result in the acquisition by any Person or group of more than 50% of the
outstanding shares of Company common stock, (iii) the commencement of any tender
or exchange offer (by a Person other than the Elliott Parties or their
Affiliates) which, if consummated, would result in the acquisition by any Person
or group of more than 50% of the outstanding shares of Company common stock,
where the Company files a Schedule 14D-9 (or any amendment thereto), other than
a “stop, look and listen” communication by the Company pursuant to Rule 14d-9(f)
promulgated under the Exchange Act, that does not recommend that the Company’s
shareholders reject such tender or exchange offer or (iv) such time as the
Company issues a preliminary proxy statement, definitive proxy statement or
other proxy materials in connection with the 2016 Annual Meeting that are
inconsistent in any material respect with the terms of this Agreement.
Notwithstanding the foregoing, this paragraph 8 shall not prevent the Elliott
Parties from making public or private statements commenting on the Company’s
business and operations or any Extraordinary Transaction announced by or in
respect of the Company.

 

  9.

Private Communications; Confidentiality. Notwithstanding anything to the
contrary contained in paragraph 8, during the Restricted Period, the Elliott
Parties and their respective Affiliates may communicate privately with the
Company’s directors, chief executive officer, chief financial officer, general
counsel or investor relations personnel (the “Contact Personnel”), but only so
long as such private communications do not require any public disclosure
thereof. The Company hereby confirms that it will afford representatives of the
Elliott Parties a reasonable opportunity to continue to engage in discussions
with the Company. Subject to the foregoing, in addition, the Elliott Parties
acknowledge and agree that the Contact Personnel may engage in discussions with
the Elliott Parties and their respective Affiliates subject to, and in
accordance with, the terms of their fiduciary duties to the Company and the
Company Policies (but without being limited by Company Policies to the extent
they provide that management (rather than directors) shall be responsible for
engaging in communications with external constituencies). The Company shall not
adopt any new Company Policies that further restrict the ability of the Contact
Personnel to engage in discussions with the Elliott Parties. Without limiting
the foregoing, the Contact Personnel may not disclose to the Elliott Parties and
their respective Affiliates (i) any information regarding the deliberations of
the Board or its committees as a whole or of

 

-6-



--------------------------------------------------------------------------------

  individual members of the Board or its committees or members of the Company’s
management, (ii) any confidential or proprietary information of any third party
in the possession of the Company and its subsidiaries that either (x) is
identified as such to the Contact Personnel by or on behalf of the Company or
(y) as to which it is reasonably apparent that the Company or any of its
subsidiaries is obligated by a contractual, legal or fiduciary obligation
prohibiting disclosure, (iii) any legal advice provided by external or internal
counsel to the Company or any of its subsidiaries or (iv) any other information
that may constitute a waiver of the Company’s or any of its subsidiaries’
attorney-client privilege or attorney work-product privilege (both with respect
to internal or external legal counsel) that is identified as such to the Contact
Personnel by or on behalf of the Company. The Elliott Parties hereby agree that
any confidential or proprietary information of the Company that they or their
Affiliates obtain in discussions contemplated by this paragraph 9 will be kept
confidential, may be used solely for the purpose of monitoring and evaluating
their investment in the Company, and may not be used to make Disparaging
Statements.

 

  10. Non-Disparagement. During the Restricted Period, the Company and the
Elliott Parties shall each refrain from making, and shall cause their respective
Affiliates and its and their respective principals, directors, members, general
partners, officers and employees not to make or cause to be made, any statement
or announcement (including in any document or report filed with or furnished to
the SEC or through the press, media, analysts or other Persons) that constitutes
an ad hominem attack on, or otherwise disparages, defames, slanders, or impugns
or is reasonably likely to damage the reputation of, (a) in the case of
statements or announcements by any of the Elliott Parties: the Company or any of
its Affiliates, subsidiaries or advisors, or any of its or their respective
current or former officers, directors or employees (including, without
limitation, any such statements or announcements regarding the Company’s
strategy, operations, products, performance or services), and (b) in the case of
statements or announcements by the Company: the Elliott Parties, their
respective Affiliates and their respective employees (any such statements, a
“Disparaging Statement”). The foregoing shall not restrict the ability of any
Person to comply with any subpoena or other legal process or respond to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought.

 

  11. Press Release. Following the execution of this Agreement, by 5:00 P.M.
(New York time) on February 1, 2016, the Company shall issue a press release
announcing certain terms of this Agreement in the form attached hereto as
Exhibit A (the “Press Release”). No Party shall make any statement inconsistent
with the Press Release in connection with the announcement of this Agreement.
None of the Elliott Parties or their Affiliates shall issue a press release in
connection with this Agreement or the actions contemplated hereby.

 

  12.

Form 8-K; Schedule 13D Amendment. Promptly following the execution and delivery
of this Agreement, the Company will file a Current Report on Form 8-K, which
will report the entry into this Agreement. The Elliott Parties shall

 

-7-



--------------------------------------------------------------------------------

  promptly, but in no case prior to the filing or other public release by the
Company of the Press Release, prepare and file an amendment to the Schedule 13D
with respect to the Company originally filed by the Elliott Parties with the SEC
on November 23, 2015, and amended by Amendment No. 1 filed January 25, 2016, to
report the entry into this Agreement and to amend applicable items to conform to
its obligations hereunder. Such Current Report on Form 8-K and amendment to
Schedule 13D shall be consistent with the Press Release and the terms of this
Agreement, and shall be in form and substance reasonably acceptable to the
Company and the Elliott Parties.

 

  13. Insider Trading Restrictions. The Elliott Parties hereby acknowledge that
they and their Affiliates are aware that United States securities laws may
restrict any person who has material, non-public information about a company
from purchasing or selling any securities of such company while in possession of
such information.

 

  14. Representations and Warranties of the Company. The Company represents and
warrants to Elliott that (a) the Company has the corporate power and authority
to execute this Agreement and to bind it thereto, (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company, and is enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles and (c) the execution,
delivery and performance of this Agreement by the Company does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to the Company, or (ii) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 

  15.

Representations and Warranties of Elliott Parties. Each of the Elliott Parties
represents and warrants to the Company that (a) the authorized signatory of such
Elliott Party set forth on the signature page hereto has the power and authority
to execute this Agreement and any other documents or agreements to be entered
into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by such Elliott
Party, and is a valid and binding obligation of such Elliott Party, enforceable
against it in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in

 

-8-



--------------------------------------------------------------------------------

  each case in accordance with the terms hereof, will not conflict with, or
result in a breach or violation of the organizational documents of Elliott as
currently in effect, (d) the execution, delivery and performance of this
Agreement by such Elliott Party does not and will not (i) violate or conflict
with any law, rule, regulation, order, judgment or decree applicable to Elliott,
or (ii) result in any breach or violation of or constitute a default (or an
event which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such Elliott Party is a party or by which
it is bound, and (e) as of the date of this Agreement, (i) the Elliott Parties
beneficially own in the aggregate 86,200,000 shares of Company common stock,
including 8,600,000 shares of Company common stock underlying currently
exercisable options, and (ii) the Elliott Parties have additional economic
exposure to the Company’s common stock through notional principal amount
derivative agreements in the form of cash settled swaps comparable to an
interest in 12,000,000 shares of Company common stock.

 

  16. Certain Defined Terms. “Person” shall be interpreted broadly to include,
among others, any individual, general or limited partnership, corporation,
limited liability or unlimited liability company, joint venture, estate, trust,
group, association or other entity of any kind or structure. “Affiliate” shall
have the meaning set forth in Rule 12b-2 promulgated under the Exchange Act and
shall include Persons who become Affiliates of any Person subsequent to the date
of this Agreement. “Beneficially own”, “beneficially owned” and “beneficial
ownership” shall have the meaning set forth in Rules 13d-3 and 13d-5(b)(1)
promulgated under the Exchange Act. “Business day” shall mean any day other than
a Saturday, Sunday or a day on which the Federal Reserve Bank of New York is
closed. “Expiration Date” means the date immediately following the date that is
30 days prior to the last day of the time period, established pursuant to the
Company’s Articles of Incorporation, for shareholders to deliver notice to the
Company of director nominations to be brought before the Company’s 2017 annual
meeting of shareholders. “Extraordinary Transaction” means any tender offer,
exchange offer, merger, consolidation, acquisition, business combination,
recapitalization, restructuring, liquidation, dissolution or other similar
transaction outside the ordinary course of business involving the Company or any
of its subsidiaries or its or their securities or assets, but excluding the
Separation. “Group” shall have the meaning set forth in Section 13(d) of the
Exchange Act. “Voting Securities” shall mean the shares of common stock of the
Company and any other securities of the Company entitled to vote in the election
of directors, or securities convertible into, or exercisable or exchangeable
for, such shares or other securities, whether or not subject to the passage of
time or other contingencies.

 

  17. Affiliates. Each of the Elliott Parties agrees that it will cause its
Affiliates to comply with the terms of this Agreement.

 

-9-



--------------------------------------------------------------------------------

  18. Specific Performance. Each of Elliott, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the other
Party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that Elliott, on the one hand, and the Company, on the other
hand (the “Moving Party”), shall each be entitled to specific enforcement of,
and injunctive relief to prevent any violation of, the terms hereof, and the
other Party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity. This paragraph 18 is not the exclusive
remedy for any violation of this Agreement.

 

  19. Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby, including, but not limited
to, any matters related to the 2016 Annual Meeting; provided, however, that the
Company shall reimburse Elliott for the reasonable and customary fees and
expenses of Korn Ferry incurred prior to the date hereof to identify and
evaluate the Elliott Nominees as director candidates.

 

  20. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

 

  21. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (c) one business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same. The addresses and facsimile
numbers for such communications shall be:

 

-10-



--------------------------------------------------------------------------------

If to the Company:

Alcoa Inc.

390 Park Avenue

New York, New York 10022

Facsimile No: (212) 437-9876

Attention: Chief Legal Officer

With a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile No: (212) 403-2000

Attention: David A. Katz

                 Karessa L. Cain

If to the Elliott Parties:

Elliott Associates, L.P.

Elliott International, L.P.

40 West 57th Street

New York, New York 10019

Facsimile No: (212) 478-2401

Attention: Dave Miller

With copies (which shall not constitute notice) to:

Elliott Associates, L.P.

Elliott International, L.P.

40 West 57th Street

New York, New York 10019

Facsimile No: (212) 478-1851

Attention: General Counsel

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Facsimile No: (212) 728-8111

Attention: Maurice M. Lefkort

                  Michael A. Schwartz

 

-11-



--------------------------------------------------------------------------------

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Facsimile No: (212) 451-2222

Attention: Steve Wolosky

                  Andrew M. Freedman

 

  22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York without reference
to the conflict of laws principles thereof that would result in the application
of the laws of another jurisdiction. Each of the Parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other Party hereto or its successors or
assigns, shall be brought and determined exclusively in either (x) the United
States District Court for the Southern District of New York, to the extent that
such court has subject matter jurisdiction, or (y) the Commercial Division of
the Supreme Court of the State of New York in the County of New York (or if such
court lacks subject matter jurisdiction, in the courts of the State of New York
in the County of New York) and, in each case, any appellate court therefrom.
Each of the Parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the abovenamed courts for any reason, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by applicable
legal requirements, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

  23. Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile). The paragraph headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.

 

-12-



--------------------------------------------------------------------------------

  24. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries; Waiver of Jury Trial. This Agreement contains the entire
understanding of the Parties hereto with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the Parties other than those expressly set
forth herein. No modifications of this Agreement can be made except in writing
signed by an authorized representative of each the Company and the Elliott
Parties. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. Time is of the essence in the performance of
this Agreement. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law. The terms and conditions of this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
Parties hereto and their respective successors, heirs, executors, legal
representatives, and permitted assigns. No Party shall assign this Agreement or
any rights or obligations hereunder without, with respect to any Elliott Party,
the prior written consent of the Company, and with respect to the Company, the
prior written consent of the Elliott Parties. This Agreement is solely for the
benefit of the Parties hereto and is not enforceable by any other Persons. Each
of the Parties, after consulting or having had the opportunity to consult with
counsel, knowingly, voluntarily and intentionally waives any right that such
Party may have had to a trial by jury in any litigation based on or arising out
of this Agreement or any related instrument or agreement, or any of the
transactions contemplated thereby, or any related course of conduct, dealing,
statements (whether oral or written), or actions of any of them.

 

  25. Interpretation. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts relating thereto exchanged among the Parties shall be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

[Signature page follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

ALCOA INC. By:  

/s/ Klaus Kleinfeld

  Name: Klaus Kleinfeld   Title: Chairman and Chief
          Executive Officer ELLIOTT ASSOCIATES, L.P. By:   Elliott Capital
Advisors, L.P.,   its General Partner By:   Braxton Associates, Inc.,   its
General Partner By:  

/s/ Elliot Greenberg

  Name: Elliot Greenberg   Title: Vice President ELLIOTT INTERNATIONAL, L.P. By:
  Elliott International Capital Advisors Inc.,     as Attorney-in-Fact By:  

/s/ Elliot Greenberg

  Name: Elliot Greenberg   Title: Vice President ELLIOTT INTERNATIONAL CAPITAL
ADVISORS INC. By:  

/s/ Elliot Greenberg

  Name: Elliot Greenberg   Title: Vice President

Signature Page to Settlement Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL DRAFT - NOT FOR IMMEDIATE RELEASE

 

LOGO [g127771g40p18.jpg]

 

Investor Contact      Media Contact    Matthew Garth      Monica Orbe    (212)
836-2714      (212) 836-2632    Matthew.Garth@alcoa.com     
Monica.Orbe@alcoa.com   

ALCOA TO APPOINT THREE NEW DIRECTORS TO ITS BOARD

New directors to add valuable experience as Alcoa prepares for separation

NEW YORK – February X, 2016 – Lightweight metals leader Alcoa Inc. (NYSE:AA)
today announced that it will appoint Ulrich “Rick” Schmidt, John C. Plant and
Sean O. Mahoney to serve on the Company’s Board of Directors, effective
February 5, 2016. These appointments will further strengthen the Company and add
valuable aerospace and automotive experience to the Board as Alcoa prepares to
separate into two independent companies in the second half of 2016. With these
appointments, the Alcoa Board will be expanded to consist of 15 directors.

“We are pleased to welcome Rick, John, and Sean to the Alcoa Board,” said Klaus
Kleinfeld, Chairman and Chief Executive Officer. “As we prepare to separate into
two strong companies, we have been actively working to ensure each has a
world-class Board of Directors focused on creating shareholder value. Each of
our new directors is a high caliber executive with a proven track record of
success, and each brings valuable skills highly relevant to the markets we
serve, including aerospace and automotive. We look forward to drawing on their
expertise as we launch two independent companies positioned for success.”

In connection with this announcement, Alcoa and affiliates of Elliott
Management, which hold an economic interest in approximately 7.5 percent of
Alcoa’s common stock, have entered into an agreement that provides that Elliott
will support the Company’s slate of director nominees at Alcoa’s 2016 Annual
Meeting of Shareholders. Mahoney will be included with the Company’s slate of
director nominees for election at the Company’s 2016 Annual Meeting of
Shareholders and will be added to the class of directors whose term expires in
2016. Schmidt and Plant will be added to the class of directors whose terms
expire in 2017 and 2018, respectively.

Dave Miller, Senior Portfolio Manager at Elliott Management said, “We believe
the Company is taking the right steps as it moves forward with its separation.
This is a pivotal moment for Alcoa and represents an opportunity to create
substantial value for shareholders. We are pleased to have worked constructively
with Alcoa and believe that Rick, John and Sean bring relevant experience to the
Alcoa Board and the future Value-Add Co.”

As previously announced, Alcoa plans to separate into two, industry-leading
publicly traded companies in the second half of 2016. The Upstream company will
comprise five strong business units that today make up Global Primary Products:
Bauxite, Alumina, Aluminum, Cast Products and Energy; the innovation and
technology-driven Value-Add company will include the Global Rolled Products,
Engineered Products and Solutions, and Transportation and



--------------------------------------------------------------------------------

Construction Solutions businesses. As the Company prepares to implement the
separation, the Board of Directors will work closely with Alcoa’s management
team in a comprehensive review of its portfolio, operations, profitability
drivers and cost structure, and will update the market at the appropriate time.

About Ulrich “Rick” Schmidt

Ulrich “Rick” Schmidt is the former Executive Vice President and Chief Financial
Officer of Spirit Aerosystems Holdings, Inc. He served on the Board of Directors
of Precision Castparts Corporation from 2007 until January 2016. Schmidt joined
Spirit Aerosystems from Goodrich Corporation in 2005, where he served as
Executive Vice President and Chief Financial Officer from 2000 to 2005 and as
Vice President, Finance and Business Development, Goodrich Aerospace from 1994
to 2000. Prior to joining Goodrich, he held senior level roles at a variety of
companies, including Invensys Limited, Everest & Jennings International Limited
and Argo-Tech Corporation. Schmidt received his undergraduate degree and a
Masters of Business Administration from Michigan State University.

About John C. Plant

John C. Plant is the former chairman of the board, president and chief executive
officer of TRW Automotive, which was acquired by ZF Friedrichshafen AG in May
2015. Under his leadership, TRW employed more than 65,000 people in
approximately 190 major facilities around the world and was ranked among the top
10 automotive suppliers globally. Plant was a co-member of the Chief Executive
Office of TRW Inc. from 2001 to 2003 and an executive vice president of TRW from
the company’s 1999 acquisition of Lucas Varity to 2003. Previously, Plant was
president of Lucas Varity Automotive and managing director of the Electrical and
Electronic division from 1991 through 1997. Plant is a member of the Board of
Directors of Masco Corporation, Gates Corporation, and Jabil Circuit
Corporation. He is also a vice chairman of the Washington based Kennedy Center
Corporate Fund Board, and a board member of the Automotive Safety Council. A
graduate of the University of Birmingham, Plant holds a Bachelor of Commerce
degree in Economics, Accounting and Law, and was bestowed an honorary Doctorate
in 2014. Plant is also a Fellow of the Institute of Chartered Accountants.

About Sean O. Mahoney

Sean O. Mahoney has extensive experience in capital markets and business
strategy across a wide variety of companies and sectors, including industrial
and automotive. He is a private investor with over two decades of experience in
investment banking and finance. Mr. Mahoney currently serves on the boards of
Delphi Automotive plc, Cooper-Standard Holdings Inc., and Formula One Holdings,
as well as the post-bankruptcy board of Lehman Brothers Holdings Inc.
Mr. Mahoney spent 17 years in investment banking at Goldman, Sachs & Co., where
he was a partner and head of the Financial Sponsors Group, followed by four
years at Deutsche Bank Securities, where he served as Vice Chairman, Global
Banking. He earned his undergraduate degree from the University of Chicago, and
his graduate degree from Oxford University, where he was a Rhodes Scholar.

About Alcoa

A global leader in lightweight metals technology, engineering and manufacturing,
Alcoa innovates multi-material solutions that advance our world. Our
technologies enhance transportation, from automotive and commercial transport to
air and space travel, and improve industrial and consumer electronics products.
We enable smart buildings, sustainable food and



--------------------------------------------------------------------------------

beverage packaging, high performance defense vehicles across air, land and sea,
deeper oil and gas drilling and more efficient power generation. We pioneered
the aluminum industry over 125 years ago, and today, our approximately 60,000
people in 30 countries deliver value-add products made of titanium, nickel and
aluminum, and produce best-in- class bauxite, alumina and primary aluminum
products. For more information, visit www.alcoa.com, follow @Alcoa on Twitter at
www.twitter.com/Alcoa and follow us on Facebook at www.facebook.com/Alcoa.

Forward Looking Statements

This release contains statements that relate to future events and expectations
and as such constitute forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Forward-looking statements
include those containing such words as “estimates,” “expects,” “goal,” “plans,”
“should,” “target,” “will,” “would,” or other words of similar meaning. All
statements that reflect Alcoa’s expectations, assumptions or projections about
the future, other than statements of historical fact, are forward-looking
statements, including, without limitation, statements regarding Alcoa’s proposed
separation transaction, the future performance of Value-Add and Upstream
businesses and business improvement programs. Forward-looking statements are
subject to risks, uncertainties and other factors, and are not guarantees of
future performance. Important factors that could cause actual results to differ
materially from those expressed or implied in the forward-looking statements
include, but are not limited to: (a) uncertainties as to the timing of the
separation and whether it will be completed; (b) the possibility that various
closing conditions for the separation may not be satisfied; (c) the risk that
the businesses will not be separated successfully or such separation may be more
difficult, time-consuming or costly than expected; (d) the impact of the
separation on the businesses of Alcoa; (e) material adverse changes in aluminum
industry conditions, including global supply and demand conditions and
fluctuations in London Metal Exchange-based prices and premiums, as applicable,
for primary aluminum, alumina, and other products, and fluctuations in
indexed-based and spot prices for alumina; (f) Alcoa’s inability to successfully
realize goals established in each of its business segments, at the levels or by
the dates targeted for such goals (including moving its alumina refining and
aluminum smelting businesses down on the industry cost curves and increasing
revenues and improving margins in its Value-Add businesses); (g) Alcoa’s
inability to realize expected benefits, in each case as planned and by targeted
completion dates, from acquisitions, divestitures, facility closures,
curtailments, or expansions, or international joint ventures; (h) political,
economic, and regulatory risks in the countries in which Alcoa operates,
including unfavorable changes in laws and governmental policies, tax rates,
civil unrest, or other events beyond Alcoa’s control; (i) changes in preliminary
accounting estimates due to the significant judgments and assumptions required;
(j) the outcome of contingencies, including legal proceedings and environmental
remediation; (k) deterioration in global economic and financial market
conditions generally; (l) the risk that increased debt levels, deterioration in
debt protection metrics, contraction in liquidity, or other factors could
adversely affect the targeted credit ratings for Value-Add Company or Upstream
Company; and (m) the other risk factors summarized in Alcoa’s Form 10-K for the
year ended December 31, 2014, and other reports filed with the Securities and
Exchange Commission. Alcoa disclaims any obligation to update publicly any
forward-looking statements, whether in response to new information, future
events or otherwise, except as required by applicable law.